Citation Nr: 1218768	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder secondary to a left fifth hammer toe deformity.

2.  Entitlement to an initial rating higher than 20 percent for this left fifth hammer toe deformity with tender calluses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from November 1959 to November 1962 and from July 1964 to June 1965. 

This case comes to the Board of Veterans' Appeals (Board) from November 2001 and December 2002 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the November 2001 decision, the RO granted the Veteran's claim for service connection for a left fifth hammer toe with tender calluses and assigned an initial 10 percent rating.  After appealing that initial 10 percent rating, see Fenderson v. West, 12 Vet App. 119, 125-26 (1999), the RO issued another decision in January 2003 increasing the initial rating to 20 percent, but denying a rating higher than that.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In the other December 2002 rating decision at issue, the RO denied the Veteran's claim for service connection for a low back disorder, which he alleges is secondary to his already service-connected left fifth hammer toe disability. 

The Board remanded these claims in January 2005 for further development.  Upon completion of that development, including having the Veteran examined in June 2005 for a VA medical opinion, the Board issued an October 2006 decision denying both of his claims.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a December 2007 Order, granting a Joint Motion, the Court vacated the Board's decision on both claims and remanded the case to the Board for compliance with directives specified, including providing a more adequate and less confusing VA examination and opinion pertaining to the claims.

So to comply with the Court's Order, the Board in turn again remanded the claims to the RO in March 2008 and even more recently in July 2010 via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's low back disorder was not caused by his left fifth hammer toe deformity and is not being exacerbated by this service-connected disability, either.

2.  However, he has what amounts to "severe" foot injury and impairment on account of this left fifth hammer toe deformity with tender calluses.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder is not proximately due to, the result of, or aggravated by his service-connected left fifth hammer toe deformity.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2011).  

2.  But the criteria are met for a higher initial rating of 30 percent, though no greater rating, for this left fifth hammer toe deformity with tender calluses.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in September 2002, March 2005, April 2008, January 2009, July 2010, and December 2011.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

With regards to the claim for a higher initial rating for the left fifth hammer toe deformity, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  And in Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in his NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 20 percent he received after appealing the initial 10 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  He also was provided VA compensation examinations, including for a medical nexus opinion concerning the etiology of his low back disorder and, specifically, concerning the likelihood it was caused or is being aggravated by his service-connected left fifth hammer toe deformity.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And as regarding this left fifth hammer toe deformity, he additionally was examined to assess and then reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Indeed, the Board's March 2008 and July 2010 remands of these claims were to obtain VA medical examinations that were adequate for rating purposes.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  And the additional medical comments provided following and as a result of that most recent remand address the shortcomings of the prior examinations, including in terms of addressing not just whether the Veteran's low back disorder was caused by his left fifth hammer toe deformity but also, as importantly, whether his low back disorder alternatively has been aggravated by this left fifth hammer toe deformity.  As well, as concerning this left fifth hammer toe deformity, the additional comments address the impact, if any, this disability has on the Veteran's activities of daily living (ADLs), as 38 C.F.R. § 4.10 requires.  The examinations are cumulatively adequate to address these and all other pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining this additional medical comment, the Board is now satisfied there was compliance with the Board's remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Secondary Service Connection

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim for a low back disorder is entirely predicated on the notion that it is secondary to his already service-connected left fifth hammer toe deformity.  He is not alleging, and the evidence does not otherwise suggest, that his low back disorder instead either was directly or presumptively incurred in service.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

But that said, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  As already alluded to, the Veteran claims his low back disorder is secondary to his service-connected left fifth hammer toe deformity.  He is competent to report that his left toe is painful and that he consequently walks in a manner to accommodate that disability.  But he is not competent to say whether his left toe disability caused or aggravated his low back disorder since this ultimately is a medical, not lay, determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  And the most probative medical evidence concerning this determinative issue of causation or aggravation is against his claim, not supportive of it, so his claim must be denied.

The post-service records indicate he complained of back pain during an October 2002 examination by Dr. S. W.  Dr. W. noted the Veteran wanted to know whether his back pain was related to his foot pain.  But Dr. W. said in response that he was not sure if there was a relationship, so he did not affirm this posited cause-and-effect correlation.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology).

In August 2003, the Veteran had a VA compensation examination.  He reported to the examiner that he felt that the accommodations he had made due to his left toe disability had caused him to develop low back disability.  However, the VA examiner did not provide any medical opinion concerning this.

Thereafter, the Veteran was seen at Strand Orthopaedic and Coastal Orthopaedic Associates, P.A.  December 2003 records from Strand Orthopaedic and Coastal Orthopaedic Associates, P.A., indicated he had received a diagnosis of degenerative joint disease (DJD) of the lumbar spine with radiculopathy.

In April 2005, it was noted that a VA magnetic resonance imaging (MRI) had revealed lumbar spondylosis.  The treatment report noted that the diagnosis was lumbar spondylosis with lateral recess and foraminal stenosis at L4-5 on the left.  Further treatment was recommended.

In January 2005, the Board remanded this claim, in pertinent part, for the following development:

If possible, have the VA physician who examined the Veteran in August 2003 submit an addendum to the report of that evaluation indicating whether it is at least as likely as not that the Veteran's low back pain is secondary or aggravated by his hammer toe.  In addition, ask whether any other foot disabilities that might be present are secondary to the hammer toe.  This includes indicating whether the service-connected hammer toe has chronically aggravated any lumbar spine or other foot disability shown to be present.  If, for whatever reason, it is not possible to have that same VA examiner comment further, then obtain a medical opinion from another doctor equally qualified to make this important determination.  (Note:  if the latter situation arises, this may require having the Veteran reexamined.) 

If no opinion can be rendered, without resorting to pure speculation, explain why this is not possible.

It is absolutely imperative that the VA examiner, whoever designated, has access to and reviews the claims folder for the Veteran's pertinent medical history.  This includes a complete copy of this remand and any additional records VA obtains from private medical providers in accordance to paragraph one of this remand.  The examiner must note in the addendum that he or she has reviewed the claims file.

In June 2005, in response to this remand directive, the Veteran was afforded a VA examination by another examiner.  It was noted that his back difficulties had begun a couple of years earlier, so in 2003 or thereabouts.  He denied that a specific diagnosis had been made regarding his then current low back pain, despite the recent MRI and other medical findings mentioned indicating he had DJD of his lumbar spine with radiculopathy and/or lumbar spondylosis with lateral recess and foraminal stenosis at L4-5 on the left.  Physical examination also revealed that he not only had a left 5th toe disability, but also painful neuromas of the left second and third metatarsal spaces.  The examiner indicated he did not believe the Veteran's low back pain was related to his service-connected left fifth hammer toe deformity, and that it would be speculative to state the Veteran's foot pain was causing his low back pain.  That examiner, however, did not provide any opinion regarding the alternative possibility of aggravation.

Two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. 448; 38 C.F.R. § 3.310(b).

Thereafter, another private medical report dated in February 2008 was received.  Dr. R. T. indicated the Veteran's back pain had progressed.  X-rays were taken that revealed dense sclerosis of the posterior uncovertebral joints, L4 and L5 levels.  Maintenance of height and shape of vertebral contour was present.  Additional treatment was discussed with the Veteran.  This doctor however indicated that he, too, did not believe the Veteran's left foot condition caused his low back disability and, at best, he was able to establish an exacerbational relationship between them.


In March 2008, the Board again remanded this claim.  In the remand, the Board discussed the Court's prior evaluation of the June 2005 medical opinion that was a basis for the Court returning the case to the Board for an additional evaluation and opinion.  The Court found that examination inadequate because the examiner, in pertinent part, had falsely indicated the Veteran's left fifth hammer toe with tender calluses disability was not service connected and also had failed to clearly determine whether this disability was causing or aggravating any back disorder to warrant granting secondary service connection.  Therefore, the Board remanded this claim for a new examination and opinion, with the following instructions:

Have the Veteran undergo another appropriate VA examination to determine the nature and etiology of any current low back disorder or other foot disorder, separate and apart from his service-connected left fifth hammer toe with tender calluses disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  And the claims file, including a complete copy of this remand and the Joint Motion, must be made available for review of his pertinent medical and other history - including, in particular, the records of any treatment in question.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more probable) that any current low back pain/disorder is proximately due to or is permanently aggravated by the Veteran's 
service-connected left fifth hammer toe with tender calluses disability.  In addition, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more probable) that any other foot disabilities present are proximately due to or are permanently aggravated by the Veteran's service-connected left fifth hammer toe with tender calluses disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

In January 2009, this additional examination was conducted by a nurse practitioner.  The claims file was reviewed.  With regards to the low back disorder, it was noted that the onset was 4-5 years earlier and was gradual.  Physical examination and 
X-rays revealed degenerative disc disease (DDD) of L5-S1 with facet hypertrophy and mild scoliosis.  The examiner determined these diagnoses were not caused by or the result of the Veteran's hammertoe of the left foot as that was diagnosed in 1965.  This examiner indicated there was no documentation of chronicity of a low back condition and that the Veteran indicated it had started 4-5 years earlier.  His X-rays revealed DDD with some mild sacroiliitis.  She surmised that, if this had been a problems for some 40 years, she would expect to see diffuse DDD as compared to local.  In addition, had the Veteran's low back condition been secondary to his foot disorder, in her opinion it would have started sooner than the 39 years that he reported.  

But in another remand in July 2010, the Board determined that that January 2009 examination also did not comply with Board's January 2005 remand directives and, therefore, did not comply with the Court's Order granting the Joint Motion.  The Board identified several reasons why that January 2009 VA examination was inadequate.  First, the January 2005 remand had specifically asked that, if possible, the VA physician who had examined the Veteran in August 2003 submit an addendum report.  If, for whatever reason, it was not possible to have that same VA physician comment further, the Board instructed that a medical opinion be obtained from another doctor equally qualified to make this important determination.  However, the January 2009 VA examination was performed by a nurse practitioner (NP), rather than by a physician or medical doctor.  The last page of the report of the evaluation notes that "Dr. [T] needs to sign and review."  Dr. T. apparently was the physician who had performed the earlier August 2003 VA examination, albeit not the June 2005 VA examination.  But, in any event, it did not appear that most recent January 2009 examination report was ever reviewed and signed by Dr. T or any other physician.  Second, the nurse practitioner had failed to state whether the left fifth hammer toe disability caused or aggravates any back or other foot disorders.  In this regard, this nurse practitioner had made no reference concerning foot disorders other than the left fifth hammer toe deformity with tender calluses, even though a prior medical opinion indicates that most of the Veteran's left foot pain is from neuromas.  While this nurse practitioner determined the Veteran's service-connected left fifth hammer toe deformity with tender calluses did not cause his low back disability (citing the substantial number of years that had elapsed between the diagnosis of hammer toe of his left foot in 1965 before he began experiencing symptoms referable to his low back - only reportedly some 
4-5 years prior to this most recent VA examination), she nevertheless did not also comment on whether this service-connected disability alternatively had aggravated his low back disability. 

The Board therefore requested that "Dr. T" or another physician review and sign the report of the most recent January 2009 VA examination (which the nurse practitioner (NP) had performed), if he agreed with and attested to the findings and opinions noted in the report of that evaluation.  It also was requested that the doctor provide additional medical comment concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's left fifth hammer toe with tender calluses disability has alternatively chronically aggravated his low back disorder or any other foot disorder.

Thus, the Veteran was afforded yet another VA examination in August 2010.  The claims file again was reviewed for the pertinent medical and other history.  It was noted that his back problems had started a few years earlier.  He felt that his back problems were due to a compensatory gait on account of his left toe disability.  On the last examination, it was noted that his gait was apropulsive and that he used a cane.  There was a rectus alignment of the rear foot and Achilles tendon on the left.  This additional examiner noted that the Mayo Clinic indicates that sacroiliitis has several risk factors, including a history of bone, joint, or skin infections; injury or trauma to the spine, pelvis, or buttocks; urinary tract infections; pregnancy, endocarditis; and drug use.  However, hammertoes is not a risk factor.

This additional VA examiner therefore concluded the Veteran's degenerative disease with right-sided sacroiliitis was not related to his left 5th hammertoe with tender calluses because one would expect a more extensive back X-ray if his foot problem was causing his back problem and one would expect that the back problem would have been ongoing for more years than what was reported.  Also, concluded this VA examiner, the Veteran's left 5th hammertoe with tender callosities did not aggravate his low back disorder, as he did have low back pain that was caused by DDD, mild sacroiliitis, and facet hypertrophy shown on X-ray report.  This examination was also provided by a nurse practitioner and, as such, a new examination was ordered.

In December 2011, another VA examination was performed, this time by a physician.  The presence of a hammertoe of the left little toe was confirmed as well as the Veteran's use of a cane.  The examiner indicated he was unable to "sign" the prior examination because it was a scanned copy, but that he endorsed the findings.  He reiterated that the Veteran's low back condition was less likely than not proximately due to or the result of his left toe disability.  This examiner also pointed out that the Veteran had a left 5th hammertoe, but had denied other foot problems and none were detected on that examination.  His left 5th hammertoe did not cause a significant antalgic gait.  And although he walked with a cane, his gait was otherwise normal as he was observed while walking into and out of the examining room.  The examiner therefore believed it unlikely that the Veteran's very mild antalgic gait caused or aggravated his lumbar spine condition.

So, in sum, while the Veteran advances that his left little toe disability has caused an altered gait, which, in turn, resulted in his low back disability, the most probative medical evidence in the file does not support this assertion.  Health professionals are experts and presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

Here, the various physicians and nurse practitioners have uniformly determined that the Veteran's left fifth hammer toe deformity with tender calluses has not caused or aggravated his low back disorder.  The June 2005 and January 2009 examiners opined that the left toe disorder did not cause the low back disorder; the August 2010 and December 2011 examiners provided opinions that the left toe disorder did not cause or aggravate the low back disorder.  Dr. R indicated that the left foot disability did not cause the low back disability and, at best, that the two disabilities had an "exacerbational relationship."  However, he did not indicate there was any chronic or permanent aggravation, which there must be, and the August 2010 and December 2011 examiners steadfastly refuted this notion and, more importantly, discussed the reasons and bases of why there is no such chronic or permanent aggravation.

All of the medical evidence is competent.  But, as a whole, it does not support the Veteran's allegations that his low back disability was caused and/or aggravated by his left fifth hammertoe disability.  The Board assigns the most significant probative value to the most recent medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran to include all of the prior medical opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The probative value of this medical evidence outweighs the probative value of the Veteran's personal opinion because the examiners have medical expertise, reviewed the records, had access to the complete and accurate medical history of the Veteran, and are supported in their conclusions overall by all of the prior medical evidence of record.  While the Veteran is competent to report his altered gait and personal beliefs of this claimed cause and effect, he is unable to provide complex medical assessments such as the one needed in this case.  In addition, his assertions are essentially contradicted by the medical opinions of record.  The Board cannot afford his personal opinion greater probative value in light of these facts.  


Accordingly, service connection for the low back disability as secondary to the left fifth hammer toe deformity with tender calluses is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance is against the claim, so it must be denied.

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  But the Court has explained that past medical records do not have precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings).  In this case, however, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has been assigned a 20 percent rating under DC 5282-5284, up from the 10 percent rating he first received.  In the assignment of DC numbers, hyphenated DCs may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease, itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated DC reflects a rating by analogy.  See 38 C.F.R. §§ 4.20  and 4.27.

DC 5282 provides a noncompensable rating for hammer toe of a single toe, and a 10 percent rating for hammer toe of all toes, unilateral, without claw foot.  DC 5284 provides that severe foot injuries warrant a 30 percent rating; moderately severe injuries warrant a 20 percent rating; and moderate injuries warrant a 10 percent injury.  Actual loss of use of the foot warrants a 40 percent rating.

Historically, the Veteran's service treatment records (STRs) reflect that he had a congenital cavus foot deformity (i.e., high arches).  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  Whereas if the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

During service, in January 1964, the Veteran complained of painful calluses at the head of the third and fourth metatarsal heads of his left foot.  In January 1965, he reported pain in his ankle and along the lateral plantar aspects of his foot.  A military doctor recommended surgery with amputation of the left fifth toe, but the Veteran did not want the surgery.  In June 1965, as recommended by a Military Medical Board, he was discharged from service because of this physical condition.

Post-service, he was afforded a VA examination in October 2001.  That examination indicated he still had a left fifth hammer toe and a large callus under the metatarsal head of the third and fourth toe.  He reported this condition caused him pain and discomfort and he had difficulty finding shoes.

His VA outpatient records indicate he was seen in August 2002 for treatment of hyperlipidemia.  He indicated that he was able to walk three miles a day without chest pain or shortness of breath.  On the same day, he had a podiatry consultation.  He complained of achy pain on the balls of both feet.  He had a hyperkeratotic lesion at the metatarsal head of the left fourth toe and metatarsalgia (i.e., pain in the forefoot region of the foot). 

A September 2002 private medical record indicates he was fitted for custom orthotics.  Hallux valgus of the left great toe was also noted. 

The records from Dr. S. W. show the Veteran was treated in October 2002 for an inflamed keratotic lesion plantar to the third left metatarsal head.  It was debrided and enucleated.  His gait was essentially normal.  Dr. W noted that the fifth toe contracture (i.e., hammer toe) was not the cause of the plantar third head lesion.  The lesion was debrided and enucleated again in March 2003, and again in April 2005.

July and August 2003 VA outpatient records indicate the Veteran complained of a burning sensation in his left foot.  The results of an electromyograph (EMG), however, were normal, confirming he did not have peripheral or compression sensory or motor peripheral neuropathy. 

He was provided another VA examination in August 2003.  This examination showed he also had inferior calcaneal bursitis and decreased range of motion in his midfoot.  He used a cane and reported numbness in his left foot.  Pain level was reported as 5/10 on a pain scale of 1 out of 10 with 10 being worse.  Surgical correction of the left fifth toe was recommended. 

The records from Coastal Orthopaedic Associates, P.A., indicate he was treated in December 2003 and December 2005 for a dull ache beneath the metatarsal heads of toes 2 through 5 on his left foot.  In addition, he also said he sometimes experienced a burning sensation.  In December 2003 and April 2005, diffuse calluses were noted over the metatarsal heads, toes 2-5.  In December 2003, his gait was nonantalgic and he had full range of motion.

In June 2005, he was afforded another VA examination.  The report indicates he had a cavus foot deformity with an overriding left fifth toe deformity.  There was some mild fat pad atrophy near the plantar aspect of the left foot.  On physical examination, there was tenderness on palpation at the distal plantar aspect of the left third intermetatarsal space and, to a lesser degree, the left second intermetatarsal space.  This was approximately 2.5 to 3.0 centimeters to the area where the plantar callus was located.  The plantar callus was not as painful as the area at the distal plantar aspect of the left second and third intermetatarsal spaces, which was thought to be consistent with intermetatarsal space neuroma.  The VA examiner opined that the Veteran's most significant pain was from neuromas located in the left third and second intermetatarsal spaces.  The left fifth hammer toe was nonpainful on palpation.  X-ray results were consistent with a congenital pes cavus deformity.  The examiner opined that he did not believe the Veteran's foot pain was related to the left fifth hammer toe, but rather, primarily due to the neuromas.  He believed the neuromas could be caused by some type of neurologic anomaly, and suggested further testing and treatment. 

Thereafter, clinical records of Dr. W reflect that the Veteran had pain in his left foot on the bottom of the foot and with weight bearing.  His contracted 5th toe was noted as well as the presence of atrophy of the plantar fat pad and very prominent metatarsal head.  Issues with the third toe were also addressed.  The physician also suspected there was deep peroneal nerve entrapment versus lumbosacral radiculopathy involved.

In February 2008, the Veteran was examined by R. T., M.D.  It was noted the Veteran had a pattern of pain in his left foot.  Pain was about the midfoot as well as plantar to the metatarsal heads 1 through 5.  Discomfort was associated with the fourth and fifth toe deformities.  Physical examination revealed that alignment of the bilateral lower extremities demonstrated cavovarus alignment, left greater than right, with clawing fourth and fifth toes of the left forefoot.  A diffuse callus was present beneath the forefeet, bilaterally.  Gait was antalgic with a cane in the right hand.  There was full range of motion and complete stability of the bilateral ankle, hindfoot, midfoot, and forefoot joints, with tenderness about the tarsal metatarsal joint complex of the left midfoot and beneath the metatarsal heads 1 trough 5.  Sensation was intact to light touch bilaterally.  X-rays revealed cavovarus alignment with fourth and fifth toe deformity as well as mild to moderate osteoarthritis of the tarsal metatarsal joints 2 through 5, left midfoot.  The diagnoses were bilateral cavovarus foot deformity; metatarsalgia of the left forefoot; intractable plantar keratosis of the left forefoot crossover fourth and fifth toe deformity of the left forefoot; and claw toe deformity of the left fourth and fifth toes.  The physician recommended the Veteran use either orthotics or consider cavovarus foot reconstruction, but he declined.

When he appealed this claim to the Court, the Court found that the June 2005 examination was inadequate because it had concluded that the service-connected left toe disability was not service connected and did not provide sufficient DeLuca findings.  

The Veteran resultantly has been reevaluated by VA on several occasions since.  In January 2009, he had a VA examination.  He indicated that he had daily pain in his left foot with a burning sensation on the top and bottom of this foot.  He took Tylenol and Aleve for the pain.  He had corrective inserts for his shoe, which he said did not help.  His day-to-day activities were restricted and he was unable to drive for longer than an hour.  He also reported that he had problems with sleep, but no problems with his activities of daily living.  He had retired the year before due to back and foot problems.  He had been working in real estate and was unable to stand for extended periods.  Physical examination revealed that the fifth digit was non-reducible.  There was a dislocated hammertoe with shortening of the extensor tendon.  There were no obvious deformities or edema.  Pedal pulse was 2+.  Extremities were pink, warm, and dry.  There were no callosities, suggesting no abnormal weight bearing.  On range of motion, he was able to dorsiflex to 20 degrees and plantar flex to 45 degrees, both without any pain or other DeLuca factors.  X-rays showed he had a high arch as well as flexion deformities of the MCP joints noted in decreasing order from the fifth through the second toe.  The diagnosis was severe hammertoe of the fifth digit of the left foot.

In August 2010, he had another VA examination.  He related that he wore New Balance Sneakers in the 4E width size or boat shoes.  He favored his left foot to accommodate his low back pain.  He did not use shoe inserts.  He was unable to walk more than 100 feet and could not run.  He was only able to stand for 15 minutes.  He had last worked more than three years earlier since his job aggravated his foot condition.  He related that he was drinking more due to his pain, used a chair in the shower because bending over hurt, and that he found tying his sneakers to be difficult.  He was unable to upkeep his yard.  He was also unable to dance recreationally.  Physical examination revealed that he had normal sensation to light touch and reflexes of 2+ at the ankle.  The skin was pink, warm, and dry.  Capillary refill was brisk.  There was no pitting edema.  Distal pulses were 2+.  The left 5th digit had a non-reducible dislocated hammertoe with shortening of the extensor tendon.  There was no edema.  There were callosities on the left forefoot on the upper 1/3 portion of the forefoot.  Arches were intact bilaterally.  He had tenderness to palpation along all aspects of the left foot.  The prior X-rays from the January 2009 examination were reviewed.  The diagnosis was severe hammertoe of the left foot, fifth digit.  The examiner indicated there was no pain on motion (except as indicated and none was indicated) and no applicable DeLuca factors.

In December 2011, yet another VA examination was performed.  The Veteran reported that the hammer toe caused pain that prevented driving for more than an hour.  He also related that he had nocturnal cramps and spasms in his foot.  He had calluses removed annually, but he had not had as many since retiring.  Physical examination revealed a complete loss of the fat pad beneath the fifth MTP joint of the left foot.  There were no calluses and thus no tender calluses.  There was pain to palpation over the fifth metatarsophalangeal joint.  The fifth toe had shortening of the extensor tendon to the toe.  The hammer toe was no sustainably reducible.  He used a cane for walking.  The examiner indicated there was no functional limitation such that the Veteran would be better served with a prosthesis after amputation.  The examiner indicated the Veteran had pain in the left foot that prevented prolonged walking or standing.  He stated that he gave up his job in real estate because of pain.  However, the examiner felt that the Veteran would be able to perform sedentary-to-light physical labor and perform a job.  There was no impairment of activities of daily living.  The examiner felt there were no other foot conditions.  The examiner also indicated the Veteran did not have a significantly antalgic gait.  

On must keep in mind that the Veteran is currently service connected for the left fifth hammer toe deformity with tender calluses, but only for this foot condition, so no other.  And this appeal concerns only the rating for this disability, especially since the examiners either have disassociated any additional foot disability - including the neuromas - from this service-connected disability or have indicated there is no such additional foot disability.

Although the Veteran is only service connected for the left fifth toe hammertoe, he has not been assigned a rating pursuant to hammertoe ratings under DC 5282, which assigns 10 percent as the maximum rating, as his 20 percent rating already exceeds that.  Rather, he has been rated by analogy for "other" foot injuries, presumably since the calluses affect more than just the one toe, also the forefoot.  For a higher 30 percent rating under DC 5284, his service-connected foot disability must more nearly approximate a severe foot injury rather than a moderately severe one.  And this indeed has been the description of this disability according to the more recent VA compensation examiners, especially those who evaluated him in January 2009 and August 2010 who diagnosed "severe" hammertoe of the fifth digit of the left foot.  And while the most recent December 2011 VA examiner did not describe the disability specifically in this manner, per se, at least some of the findings he reported during his objective physical evaluation of the Veteran, such as pain severe enough to preclude prolonged walking or standing, suggest he was in agreement that the extent of disability the Veteran has is tantamount to "severe" foot injury of the type contemplated by the 30 percent rating of DC 5284.  The Rating Schedule does not define exactly what is meant by a "severe" foot injury versus one that is just instead "moderately severe" or "moderate" in comparison, but rather than applying a mechanical formula the Board must evaluate the evidence with the goal of making a fair and just decision.  38 C.F.R. §§ 4.2, 4.6.  And, here, the extent of the Veteran's foot pain also has been cited as the reason he retired from his job in real estate.  Therefore, resolving all reasonable doubt in his favor, it is just as likely as not he has what amounts to a "severe" foot injury versus a "moderately severe" one, so his rating must be increased to the highest possible level of 30 percent under DC 5284.  38 C.F.R. §§ 4.3, 4.7

When, as here, a Veteran has the highest possible rating under an applicable DC, the Board also must consider whether he is entitled to additional compensation on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, the symptoms associated with the Veteran's left fifth toe hammertoe disability, including especially his pain, are not shown to cause any impairment that is not already contemplated by the applicable DC, and the Board finds that the schedular rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

But having said that, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for higher compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an higher rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).; see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed higher rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the higher rating claim. VAOPGCPREC 6-96.

Here, the Veteran has expressly asserted that his left foot and toe disability impaired his ability to do his job as a realtor so much so that he eventually retired.  His left fifth hammertoe disability is rated as 30-percent disabling as a result of this decision increasing the rating to this higher level, but he has no other service-connected disabilities.  He therefore does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, in turn necessitating that he instead avail himself to the special provisions of § 4.16(b) that alternatively permit granting this benefit on an extra-schedular basis.  But, as mentioned, the most the Board could do is refer this claim for this special extra-schedular consideration, not assign this special rating on its own initiative in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment, whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

According to 38 C.F.R. § 4.1, however, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Some of the records in which the Veteran cited his service-connected left fifth hammer toe disability as the reason he retired from his job in real estate also mention he elected to retire additionally because of his low back disorder, which is not a service-connected disability.  So it has not been shown than any marked interference with his employment that he had was due to his service-connected disability, that is, without also considering this additional low back disability.

And as concerning whether he is unemployable on account of his service-connected left fifth hammer toe deformity, so as to warrant an extra-schedular TDIU referral, the essential issue is whether this service-connected disability precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits him to earn a "living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether he, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).


In reviewing the evidence, he has as mentioned several times stated that his left hammertoe disability impaired his industrial capacity as a realtor, but he also has cited his low back disability as another contributing factor.  And the medical opinion specifically addressing his ability or inability to work, offered by the most recent VA compensation examiner in December 2011, ultimately concludes that the Veteran is still able to satisfactorily perform sedentary-to-light physical labor or a job that is substantially gainful, versus just marginal, despite his left fifth hammertoe disability.  Thus, there is no cogent evidence of unemployability due to this service-connected disability, and the Board resultantly is not referring this derivative TDIU claim for extra-schedular consideration under 38 C.F.R. § 4.16(b).


ORDER

The claim for service connection for a low back disorder, including especially as secondary to the left fifth hammer toe deformity, is denied.

However, a higher 30 percent initial rating is granted for this left fifth hammer toe deformity, subject to the statutes and regulations governing the payment of VA compensation. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


